Title: To George Washington from Peter Gongon, 24 May 1794 [letter not found]
From: Gongon, Peter
To: Washington, George

Letter not found: from Peter Gongon, 24 May 1794. On 16 June, Edmund Randolph wrote Gongon, "I am desired by the President of the
               
               United States to acknowledge the receipt of your letter of the 24th ultimo from Elizabeth Town."  Randolph indicated that GW sympathized with Gongon’s "distress" but was unable to assist him from his private funds and had "no public monies in his distribution for the purposes of your request" (DNA: RG 59, Domestic Letters).